366 U.S. 765 (1961)
SIMCOX
v.
MADIGAN, WARDEN.
No. 699, Misc.
Supreme Court of United States.
Decided June 5, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Acting Assistant Attorney General Doar, Harold H. Greene and David Rubin for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed and the case remanded for a hearing as suggested by the Solicitor General. Ellis v. United States, 356 U.S. 674.